









May 19, 2020
<<Employee Name>>
Re:    Incentive Award
Dear <<Employee Name>>
This letter (the “Award Letter”) sets forth our agreement regarding your
participation in the California Resources Corporation (the “Company”) Quarterly
Incentive Plan (the “Plan”). Capitalized terms used but not defined in this
Award Letter have the meanings given to such term in the Plan. For valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, you
and the Company hereby agree as follows:
1.Target Incentive Award. Your Target Incentive Award, on a quarterly basis, is
$●. Your Award represents the opportunity to earn cash payments in five
installments as follows:
Target Quarterly Awards
Aggregate Target Incentive Award
1/1/2020 – 6/30/2020 Performance Period
Each Quarterly Performance Period from 7/1/2020 - 6/30/2021
2x Target Incentive Award
1x Target Incentive Award
$●



2.    Quarterly Payments. The first Quarterly Payment will be earned at 100% of
target. The remaining Quarterly Payments that you earn may vary from 0% to 200%
of the Target Quarterly Award for the applicable Performance Period based on the
level at which the Performance Metrics set forth in the Plan are achieved. In
addition, your Quarterly Payment for the April 1, 2021 – June 30, 2021
Performance Period may be increased based on achievement of the Cumulative
Performance Goals, as described in the Plan. Except as provided in Section 3.5
of the Plan, you must remain employed with the Company or its subsidiaries
through the last day of a Performance Period to be eligible for the earned
Quarterly Payment, and you agree to repay a prorated portion of the after-tax
value of any Quarterly Payment that is paid prior to vesting in the event that
you do not earn that payment as provided in Section 3.5 of the Plan.
3.    Existing 2020 Incentives. In consideration for your participation in the
Plan, you hereby agree to the surrender and cancellation of all of your rights
arising under or relating to the Company’s annual incentive program for 2020 and
any stock options, performance stock, restricted stock or other long-term
incentive awards granted to you in 2020 (the annual incentive and long-term
incentives, collectively, the “Existing Incentives”). You acknowledge and agree
that by signing below, the Existing Incentives will automatically be cancelled,
void and of no further force and effect. You hereby acknowledge and agree that
you will not participate in any other short-term or long-term incentive plan or
program until further notice from the Company and that the terms of this Section
3 will not constitute the right to resign for “good reason” under any agreement
with, or arrangement sponsored by, the Company or any of its subsidiaries.







--------------------------------------------------------------------------------





4.    Terms of Participation. Your receipt of Quarterly Awards under the Plan is
subject to the terms and conditions of the Plan, a copy of which is enclosed.
Please read the Plan carefully. This Award Letter and the Plan constitute the
entire agreement between the parties and supersedes all prior communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of your Award.
5.    Counterparts. This Award Letter may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.





